Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 02/28/2022 is acknowledged.
Claims 1, 7, 8 have been amended.
Claim 13 has been newly added.
Claims 2-6, 9-12 are cancelled.
Claims 1, 7-8, 13 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 are limited to “controlling a rate of progression of cell wall food products through a gut of a canine and controlling presentation of allergens to a digestive system of the canine”. The phrases “rate of progression of cell wall food products” and “presentation of allergens to digestive system” are ambiguous. It is not clear what is meant by progression of food and presentation of allergens. Furthermore, it is not clear what is meant by “cell wall food products”. 
It is noted that the experimental section of the specification shows that consumption of compositions comprising yeast products, montmorillonite clay, di-calcium phosphate, etc. resulted in improving pet’s stool quality. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The cited prior art discloses nutritional compositions that provide the components of amended claims 1 and 7. Combining such nutritional components to produce a mixture comprising plurality of such components would have been motivated by their functions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN103243028 (Machine translation, hereinafter R1) in view of Dikosvskiy et al. (US 2012/0196811, hereinafter R2), Grosse et al. (Cancer Letters 114: 225-229 (1997); hereinafter R3) and Dierking et al. (US 8,252,314; hereinafter R4)
 Amended claim 1 recites a pet food additive composition comprising whole and lysed yeast cells, montmorillonite clay, prebiotic material, soluble fibers, insoluble fibers, vegetable starches, glucose, dicalcium phosphate and Vitamin C. While amended claim 1 recites an intended use, i.e. controlling rate of food progression and presentation of allergens, the composition of claim 1 is examined for the materials comprising it, not what the composition is used for.
Claim 1- R1 discloses a composition comprising yeast cell walls (comprising mannans, beta-glucan, B Vitamins) (page 5, par. 4)
Claims 1 -  R1 discloses that the composition provides a feed additive comprising yeast cell walls, montmorillonite clay and yeast selenium. (page 5, last par.)
Claims 1, 7 - Ratios of yeast cell wall to montmorillonite clay and yeast selenium are disclosed. (page 5, last par., page 6, par. 1)
R1 discloses a method of mixing the ingredients and their ratios. (page 6, last paragraphs)
Claim 7 - R1 discloses that the feed additive composition specifically adsorbs zearalenone (mycotoxin) (page 8, par. 1, page 10 par. 2)). Therefore, the composition is reactive towards a toxin or allergen, thus preventing intoxication as implied in claim 7. 
Claims 1, 7- R1 discloses the composition of yeast cell walls, montmorillonite clay (Examples 1-5). The yeast cell walls are prepared from lysed yeast cells therefore they comprise fragments of cells walls from lysed yeast cells. 
Claim 1 - R1 discloses that the selenium yeast is processed at 90C. (page 9, par. 1) Therefore yeast processed at this temperature is considered deactivated (inactivated) yeast cells. 
Claim 1 - The yeast preparations including the inactivated selenium yeast comprise B-vitamins.  
While R1 clearly discloses that the feed additive composition is an effective adsorbent of mycotoxins, R1 is generally silent regarding the inclusion of prebiotics such as inulin or oligosaccharides. 
Claim 1, 7 - R2 discloses pharmaceutical compositions used for prophylaxis and treatment of intoxications including mycotoxicoses. The inventive compositions comprise prebiotics including inulin, fructooligosaccharides (FOS), etc. (Abstract, [0019]). Inulin and FOS are known as soluble fibers in the art. 
While claims 1, 7 recite the ratio of the yeast product to the prebiotic, since the inclusion of prebiotic into the animal feed for the purpose of detoxification is disclosed by R2, working ranges of the ratios, as disclosed by R1, would have been optimized requiring no undue experimentation. The fact that prebiotics are considered result effective variables, their optimization in the composition would have been well within one’s ordinary skill in the art. 
R1 and R2 do not expressly disclose the use of Vitamin C in a composition that has detoxifying properties.
Claim 1, 7 - R3 clearly teaches that Vitamin C. prevents the adverse effects of mycotoxins with special reference to Zearalenone (mycotoxin). R3 discloses that Vitamin C is 90% effective in preventing the formation of adducts due to the adverse effect of mycotoxins.
Claims 1, 7 recite additional supplemental food elements such as fibers, starches, gums, glucose, dicalcium phosphate. 
R4 discloses hypoallergenic compositions for canines that include monosaccharides, disaccharides, oligosaccharides, starch, cellulose, grains, vitamins, dicalcium phosphate, flavoring etc. (column 4, par. 1). 
R4 discloses typical canine diet compositions which can contain carbohydrates, fat, hydrolysates, cellulose, dextrose (glucose), calcium phosphate, vitamins, etc. (col. 15, par. 1). 
However, “predictable use of prior art elements according to their established functions” and, as such, is not a patentable distinction.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 1740 (2007).  it cannot be said that formulating compositions comprising yeast cell walls, inactivated yeast, montmorillonite, prebiotics and Vitamin C for the same combination as used in prior art, found useful for the same benefits, is beyond the skill of the artisan, based on both being result effective variables, or that such amounts would have been unobvious to the artisan or that such determination was "uniquely challenging and or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." See, e.g., Leapfrog Enter., Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).
It is noted that amended claims 1 and 7 are limited to “controlling progression of food” and “controlling allergens”. While such phrases are ambiguous, the composition itself, not its intended use has been addressed. Cited prior art discloses compositions comprising the materials to which claims 1 and 7 have been limited. 
Dependent claim 13 is limited to the use of Saccharomyces cerevisiae that is grown under aerobic conditions. The propagation of yeast cells under aerobic conditions is a conventional practice in the art; e.g. baker’s yeast production. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify R1 by including inulin or any other soluble and insoluble fibers, fructooligosaccharides and/or other oligosaccharides into the food additive as motivated by R2-R4 and adding Vitamin C as taught by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in formulating a food additive for animals, including canines, as presently claimed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  CN103243028 (Machine translation, hereinafter R1), Dikosvskiy et al. (US 2012/0196811, hereinafter R2) and Grosse et al. (Cancer Letters 114: 225-229 (1997); hereinafter R3), further in view of Lin et al. (US 2004/0096481, hereinafter R5)
While R1-R3 disclose feeding animals with the feed additive compositions, R1-R3 are silent regarding feeding canines as recited in claim 7. 
  R5 discloses pet food compositions comprising fiber. (Abstract)
 R5 discloses the addition of fiber to animal feed. The fiber comprises cellulose, corn cobs, soy hulls, rice hulls and yeast cell walls. [0025]
R5 discloses the inclusion of minerals, vitamins including B Vitamins. [0026]
Therefore, it would have been obvious to feed canines with compositions comprising fiber including yeast cell walls as disclosed by R1-R3 due to the fact that compositions disclosed by R1-R3 are included in the same category of pet foods disclosed by R5. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2004/0096481, hereinafter R5) in view of CN103243028 (Machine translation, hereinafter R1), Dikosvskiy et al. (US 2012/0196811, hereinafter R2), Grosse et al. (Cancer Letters 114: 225-229 (1997); hereinafter R3) and Dierking et al. (US 8,252,314; hereinafter R4) and Hacher et al. (US 9,511,023; hereinafter R6)
Claim 7 recites a method of progression of food and controlling allergens in canines. According to experimental data presented in the specification (Table 3); this limitation is interpreted as controlling diarrhea in canines.
R4 and R5 clearly teach of feeding pets with compositions comprising yeast cell walls. 
R1-R3 disclose compositions comprising yeast cell walls, whole inactivated yeast cells, montmorillonite clay, prebiotics and Vitamin C. As disclosed by R1-R3, the components of the compositions have detoxifying properties against mycotoxins; specifically regrading Zearalenone. 
R6 discloses compositions comprising natural mineral clays as active ingredients. The compositions are particularly useful for the treatment of acute and chronic diarrhea. (Abstract)
R6 teaches of using smectites in the composition. Preferably dioctahedral smectite is a montmorillonite. (col. 4, lines 1-3).
Dependent claim 8 is limited to Saccharomyces cerevisiae that is grown aerobically. Propagation of yeast cells under aerobic conditions is a conventional practice in the art; e.g. baker’s yeast production. 
Therefore, use of natural clays, e.g. montmorillonite, in preventing diarrhea would have been obvious. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of R5 by feeding canines a composition comprising yeast cell walls, whole inactivated yeast cells, montmorillonite clay, prebiotics and Vitamin C as motivated by R4, R6. Due to the detoxifying effect of the feed components, one would have expected to prevent intoxication/hypersensitivity in canines. Furthermore, since the use of montmorillonite as active agent for controlling acute and chronic diarrhea was known (R6), use of montmorillonite (natural clay) in nutritional compositions for feeding canines would have been obvious.  Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in feeding canines a composition that prevents the adverse effects of toxins or prevention of acute and chronic diarrhea in canines. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). (MPEP 2144.06)
A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.
Response to Arguments
	In light of the new grounds of rejection; necessitated by amendments, Applicant arguments are moot. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791